United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-2503
                                ___________

Carl Stanley Turner,                   *
                                       *
            Appellant,                 *
                                       *   Appeal from the United States
      v.                               *   District Court for the
                                       *   Eastern District of Arkansas.
Larry Norris, Director, Arkansas       *
Department of Correction; Ray Hobbs,   *   [UNPUBLISHED]
Assistant Director, Arkansas           *
Department of Correction; Greg         *
Harmon, Warden, East Arkansas          *
Regional Unit, ADC; Teresa Brown       *
Davis, CO-II, East Arkansas Regional   *
Unit, ADC; Beard, Lt., East Arkansas   *
Regional Unit, ADC; M. Jackson,        *
Captain, East Arkansas Regional        *
Unit, ADC; Steward, Sgt., East         *
Arkansas Regional Unit, ADC;           *
Williams, Major, East Arkansas         *
Regional Unit, ADC; James Banks,       *
Assistant Warden, East Arkansas        *
Regional Unit, ADC; Westbrook,         *
Supervisor, East Arkansas Regional     *
Unit, ADC; Brickeys Unit, Arkansas     *
Department of Correction,              *
                                       *
            Appellees.                 *
                                     ___________

                               Submitted: March 5, 2008
                                  Filed: April 16, 2008
                                   ___________

Before COLLOTON, BENTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Carl Turner appeals the district court’s order denying him leave to proceed in
forma pauperis (IFP) based on its finding that he had three strikes under 28 U.S.C.
§ 1915(g). Following our review of the three cases the district court listed as strikes,
see Owens v. Isaac, 487 F.3d 561, 563 (8th Cir. 2007) (per curiam) (reviewing de
novo district court’s interpretation and application of § 1915(g)), we conclude that two
of them did not count as strikes within the meaning of section 1915(g), cf. Newingham
v. Westbrook, 140 Fed. Appx. 634, 634 (8th Cir. 2005) (unpublished per curiam)
(clarifying that dismissal of Arkansas inmate’s civil rights action for failure to exhaust
administrative remedies did not count as “strike” within meaning of § 1915(g));
Williams v. Lehman, 111 Fed. Appx. 852, 852 (8th Cir. 2004) (unpublished per
curiam) (case resolved though summary judgment did not constitute “strike”).
Accordingly, we grant Turner’s motion to appeal IFP, deny his motion for counsel,
reverse the district court’s order denying him IFP status based on section 1915(g), and
remand for further proceedings.
                         ______________________________




                                           -2-